The Chancellor..
1. One of the material witnesses was not examined before the master to whom the cause was referred but before another master. This was illegal, and the evidence so taken is incompetent upon the hearing. Aside from the evidence of this witness, there is no legal proof of the marriage.
2. There is no proof whatever of a “ wilful, continued, and obstinate desertion ” within the meaning of the statute. A divorce will not be decreed simply upon evidence that the husband went away and lived apart from his wife. Where there is no evidence except of a mere separation, it cannot be considered an obstinate desertion within the meaning of the statute. Opinion of Chancellor Williamson in Drake v. Drake, cited in Halst. Dig. 385.
The principle is well settled, and is constantly and uniformly acted upon.
The evidence in this case merely shows that the husband, some years since, left his family in this state, and went to the state of Indiana. For what purpose or under what circumstances he left the state, or why he has not returned, is not attempted to be shown. The evidence is too loose and unsatisfactory to warrant a decree in favor of the complainant.
The bill must be dismissed.